In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County (Mastro, J.), dated September 17, 1999, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Deborah Loporto did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendants established a prima facie case that the injuries sustained by the plaintiff Deborah Loporto were not serious through the affirmation of orthopedic surgeon Mark F. Sherman, who examined her and concluded that she had “no disability or impairments” (see, Gaddy v Eyler, 79 NY2d 955).
The medical evidence submitted by the plaintiffs in opposition to the motion failed to raise a triable issue of fact (see, CPLR 3212 [b]). Mangano, P. J., S. Miller, McGinity, Luciano and Smith, JJ., concur.